Plaintiffs in error, Billie Jones and Bobby Young, were jointly tried and convicted on the charge that they did have in their possession intoxicating liquors with intent to sell the same, and in accordance with the verdicts of the jury they were each sentenced to be confined for thirty days in the county jail and to pay a fine of $50 dollars, and they appeal.
No briefs have been filed, and the cause was submitted on motion of the Attorney General to affirm the judgment for failure to prosecute *Page 691 
the appeal. For this reason the motion to affirm is sustained, and the cause remanded, with direction to the trial court to cause its judgment to be carried into execution.